Citation Nr: 9914856	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left navicular bone, the minor extremity, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Regional Office RO) in 
St. Petersburg, Florida. 

The veteran was afforded a hearing before a member of the 
Board at the RO in February 1994.  He was informed by letter 
dated in February 1999 that the Board member who conducted 
his February 1994 was no longer employed by the Board, and 
that, if he chose, he could be afforded another Board 
hearing.  The letter indicated that he if did not respond to 
the letter within 30 days, the Board would assume that he no 
longer desired to be afforded such a hearing.  He did not 
respond to the letter.  During the February 1994 hearing the 
veteran indicated that he was withdrawing the issue of 
service connection for pancreatitis from appellate review.  
Accordingly, this issue is not before the Board for appellate 
consideration at this time.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include depression, is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating claim has been 
developed.

2.  The residuals of a fracture of the left navicular bone, 
the minor extremity, are manifested by non-union with 
avascular necrosis of the distal pole, dorsal-segmental 
instability type pattern, limitation of motion to include 
pronation to 50 degrees, and complaints of constant pain 
which becomes worse with activity.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a 
fracture of the left navicular bone, the minor extremity, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 5215, 5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, that the veteran's claim is well grounded pursuant 
to 38 U.S.C.A. § 5107 (West 1991).  This finding is based on 
the veteran's assertion that his left wrist disorder has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The Board is also satisfied that all relevant 
evidence is of record and that statutory duty to assist the 
veteran in the development of evidence pertinent to his claim 
has been met.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating, 
otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

Under 38 C.F.R. § 4.40 (1998), functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. § 
4.45 (1998), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59 (1998), painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

When an unlisted condition is encountered, it is permissible 
to rate the condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that it was improper to assign a 
particular disability rating where the examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss.  Schafrath, supra.  In 
addition, the Court stated that 38 C.F.R. § 4.45 applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.

Service connection for residuals of a fractured left 
navicular bone, was granted by the RO by means of a June 1971 
rating decision.  A noncompensable, evaluation was assigned 
at that time.  In November 1996, the RO increased the rating 
to 10 percent.  

The RO assigned the 10 percent rating for the residuals of a 
fracture of the left navicular bone, the minor extremity, in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities (Schedule) under Diagnostic Code 
5215.  38 C.F.R. Part 4 (1998).  

Diagnostic Code 5215 provides for the evaluation of 
impairment of the wrist. Limitation of motion of the wrist to 
less than 15 degrees of dorsiflexion or palmar flexion 
limited in line with the forearm warrants a 10 percent 
evaluation.  This is the highest schedular evaluation 
permitted under this Diagnostic Code.  

Diagnostic Code 5214 provides for the evaluation of ankylosis 
of the wrist.  When there is wrist ankylosis, in the minor 
extremity, and the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion, a 20 percent rating is assignable.  When the 
ankylosis is in any other position except favorable, in the 
minor extremity, a 30 percent rating is assignable.

Diagnostic Code 5213 provides for the evaluation of 
impairment of supination and pronation of the forearm.  A 20 
percent rating is assigned for limitation of pronation that 
involves motion lost beyond last quarter of arc where the 
hand does not approach full pronation; the 20 percent rating 
is applicable to both the major and minor extremities.  When 
pronation is lost beyond the middle of the arc, a 20 percent 
rating is warranted for the minor extremity and a 30 percent 
rating is warranted for the major extremity.  A 30 percent 
rating is also assigned when the minor hand is fixed in 
supination or hyperpronation.  38 C.F.R. § 4.71a, DC 5213 
(1998).

Normal ranges of motion associated with the wrist are 
dorsiflexion/extension to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  Normal forearm pronation is zero degrees to 
80 degrees; normal supination is zero degrees to 85 
degrees.38 C.F.R. § 4.71a, Plate I, (1998).

The veteran was treated frequently at VA medical facilities 
from 1991 to 1995 primarily for psychiatric problems and 
physical disabilities not in issue.  

The report of VA examination afforded the veteran in May 1992 
shows that in December 1967, the veteran fell while roller-
skating and sustained a fracture of the left wrist.  At the 
time of examination, the veteran complained of left wrist 
pain in cold damp weather together with muscular weakness in 
his left arm.  The report indicated that the veteran was 
right hand dominant.  

The examination of the left wrist showed no swelling, 
erythema, or tenderness.  Full range of motion was indicated.  
There was no evidence of muscle atrophy or loss of muscle 
strength in either arm, forearm, or hand.  Grip strength was 
described as normal.  X-rays showed of the left wrist showed 
an old healed fracture of the left navicular bone.  The 
diagnosis was history of fracture of left navicular bone with 
no objective evidence of sequelae.  

During the course of his February 1994 hearing before a 
member of the Board, the veteran testified that he 
experienced occasional painful and limited motion of his left 
wrist.  He added that he had trouble manipulating his thumb, 
forefinger, and middle finger.  He described the pain as 
occurring on a daily basis.  

The report of a VA orthopedic examination administered the 
veteran in October 1995 shows that the veteran complained of 
left hand pain ever since incurring an injury in the late 
1960's.  He also complained of pain in his left hand which 
became more symptomatic with strenuous and repetitive tasks 
or with cold or damp weather.  He was unemployed.  There were 
certain jobs he could not perform so he had to switch as 
necessary.  He reported some weakness while holding objects 
as he reported dropping objects after holding them for a 
while.  

The examination revealed no swelling or deformity.  No gross 
anatomical deformities were reported.  Some weakness was 
noted.  His grasping was normal in dexterity.  The navicular 
bone fracture was described as being obviously intra-
articular.  A VA X-ray report, dated in October 1995, shows 
what, according to the report, appeared to be an un-united 
fracture of the left navicular bone.  Small cystic areas were 
reported in the area of the carpal bones.  In addition, it 
was noted that a small radiopaque density was seen projected 
over the soft tissues of the left thumb.  The diagnosis was 
status post fracture of the left scaphoid bone with probable 
nonunion with residual pain and weakness.  

A VA orthopedic examination was conducted in October 1996.  
At that time, the veteran reported that he had worked as a 
plumber in the 1970s but had to give up that employment 
because he was unable to use a shovel due to his left wrist.  
He stated that he had been unable to do any heavy lifting or 
repetitive activity with the left wrist because of the non-
union of the left scaphoid.  He complained of progressively 
worsening left wrist pain over the last 10 to 12 years, which 
he described as dull and aching, worse with activities.  He 
added that he had occasional numbness and tingling in his 
thumb and index finger.  

The examination revealed minimal tenderness in the "anatomic 
snuff box," together with a slightly positive "olive 
press" sign.  Some pain in the extremes of dorsiflexion and 
palmer flexion was also noted.  Range of motion studies were 
reported as:  dorsiflexion to 48 degrees; palmer flexion to 
46 degrees; radial deviation to 20 degrees; ulnar deviation 
to 20 degrees; pronation to 50 degrees; and supination to 45 
degrees.  Pain was shown at extremes of palmer flexion.  The 
examiner described the left wrist as neurovascularly intact.  
Tinel's and Phalen's testing was reported as negative.  Grip 
strength was good, but not completely normal.  The examiner 
rated it as 4/5.  Some pain was noted on tight gripping.  The 
veteran had pain with attempts at lifting heavy objects.  

X-ray examination showed old scaphoid fracture with non-
union, which was noted to be more distal than the more 
typical scaphoid fracture.  It was noted that the distal 
segment had undergone a vascular necrosis.  Additionally, a 
loss of scaphal lunate interval with some evidence of 
bradycarpal and scaphal lunate arthritis were noted.  On 
lateral view, an increased scaphal lunate angle consistent 
with a dorsal-segmental instability type degenerative wrist 
pattern with dorsiflexion of the lunate and palmar flexion of 
the scaphoid were noted.  

The diagnosis was chronic left navicular or scaphoid 
fracture, non-union with avascular necrosis of the distal 
pole and dorsal-segmental instability type pattern of the 
wrist with ongoing degenerative arthritis.  The examiner 
further commented that while the veteran functioned quite 
well.  He did have a subjective complaint of near constant 
pain, worse with activities.  The examiner also opined that, 
assuming the veteran incurred his wrist injury in 1968 and 
had to quit his job as a plumber in 1977, the time since 1977 
would have been time lost from work secondary to modification 
of his activities secondary to his chronic scaphoid non-
union. 

A hearing, conducted at the RO in February 1997, was confined 
to the issue of service connection for a psychiatric 
disorder.

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  However, 
these statements must be considered in conjunction with the 
objective medical evidence of record.  

In this regard, the recent VA examination showed non-union 
with avascular necrosis of the distal pole and dorsal-
segmental instability type pattern of the left wrist and 
arthritis.  In addition, the left wrist was slightly tender.  
There was also limitation of motion to include pronation to 
only 50 degrees, and pain on palmer flexion.  Furthermore the 
veteran reported constant pain in the left wrist, which 
became worse with activity.  It is the Board's judgment that 
these findings and symptoms, when viewed in conjunction with 
his occupational history and the criteria set forth in the De 
Luca case, demonstrate that a rating of 20 percent is 
warranted for the residuals of a fracture of the left 
navicular bone under diagnostic code 5213.

However, the current evidence does not show that a rating of 
more than 20 percent is warranted.  There is no evidence of 
ankylosis of the wrist or hand.  Additionally, grip strength 
was 4/5.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
provisions do not provide a basis for a higher evaluation.  
The evidence does not reflect that the degree of impairment 
resulting from the residuals of the fracture of the left 
navicular bone more nearly approximates the criteria for the 
next higher evaluation pursuant to 38 C.F.R. § 4.7 (1998).  


ORDER

An increased rating for residuals of a fracture of the left 
navicular bone, the minor extremity is granted subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  In this regard a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).

The veteran's service medical records show that at the time 
of the March 1966 entrance examination, no psychiatric 
disorder or complaint was reported.  The veteran was seen at 
sick bay for a reported emotional breakdown in September 
1969.  An acute episode of anxiety was initially suspected.  
After undergoing a psychiatric work up the diagnosis was 
emotionally unstable personality.  The July 1970 separation 
medical examination shows a negative psychiatric evaluation. 

In June 1995 the Board remanded the case for additional 
development of the evidence, to include a VA psychiatric 
examination.  At that time the Board requested that the 
examiner provide an opinion regarding the etiology of any 
psychiatric disorder found and the etiologic significance, if 
any, of the complaints reported in service to any current 
psychiatric disorder.

A VA examination was conducted in October 1995.  Following 
the evaluation the diagnoses were major depressive disorder, 
anxiety disorder, and alcoholism by history.  However, the 
opinions requested by the Board were not included in the 
report.  The RO determined that this examination was 
inadequate in that it did not address the requested opinions 
as set out in the Board's June 1995 Remand. 

Another psychiatric examination was conducted in October 
1996.  Following the evaluation, the diagnoses were anxiety 
disorder, not otherwise specified; recurrent major 
depression, currently in remission; history of alcoholism, 
currently in remission; and obsessive compulsive personality 
disorder and mixed traits were supplied.  

The examiner rendered an opinion that the veteran's 
personality problems, anxiety, and probably his depression, 
had their onsets during the time of the veteran's 
adolescence.  The examiner did not offer an opinion as to the 
etiologic significance, if any, of the complaints reported in 
service to any current psychiatric disorder as requested by 
the Board.

The Court, in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

In order to ensure the veteran's right of due process, and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should again ask the veteran 
to identify the names and complete 
addresses of any additional private and 
VA medical providers who treated him for 
a psychiatric disorder since service.  
After securing any necessary release, the 
RO should obtain records of any treatment 
not on file.  The RO should notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should obtain copies of any 
medical records from the VA facility in 
Orlando, Florida covering the period from 
December 1995 to the present. 

3.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the nature, severity, and etiology of any 
psychiatric disorder.  The claims folder 
and a copy of this Remand should be 
furnished to the examiner for review 
prior to the examination.  The examiner 
is requested to note in the report that 
the claims file has been reviewed.  All 
tests deemed necessary should be 
accomplished.  

Following the examination, it is 
requested that the examiner render an 
opinion as to when any acquired 
psychiatric disorder diagnosed was 
initially clinically manifested.  The 
examiner should be informed that clear 
and convincing evidence is required to 
rebut the presumption of soundness on 
enlistment.  If it is determined the the 
psychiatric disorder was present at the 
time of entrance into active duty, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the acquired psychiatric 
disorder diagnosed under went a chronic 
increase in severity beyond normal 
progression during service.  The examiner 
is requested to comment on the clinical 
significance of the inservice compalinst 
and findings as they realte to any 
current diagnoses.  A complete rational 
for any opinion expressed should be 
included in the examination report.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  After completion of the requested 
development, the issue of entitlement to 
service connection for an acquired 
psychiatric disorder should be re-
adjudicated by the RO. 

Thereafter, if the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and an opportunity to respond.  The 
case should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

